DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
To facilitate consideration of any amendment that may be filed in reply to this Office action, the applicant is advised to specifically point out the support for the amendment (e.g., a specific paragraph(s) and/or a drawing(s) of the present application). 
 

Applicant’s Preliminary Amendment
Acknowledgment is made of applicant’s preliminary amendment, filed 08 October 2019.  No claims have been cancelled or added via the amendment.  Therefore, claims 1-12 remain pending in the application.  Of these, claim 1 is independent.


Specification/Claim Informality Objections
In claim 1, line 6, “the neuron” should be --a neuron of the plurality of neurons-- (or similar, with reference to its antecedent in line 5).  Appropriate correction is required.
In claim 1, line 10, “the memory cell” should be --a memory cell of the plurality of memory cells-- (or similar, with reference to its antecedent in line 8).  Appropriate correction is required.
In claim 1, line 30, “the synapse circuit comprised in a neuron” should be --another synapse circuit comprised in another neuron of the plurality of neurons-- (or similar, with reference to its antecedent in line 5, to more clearly distinguish it from the synapse circuit comprised in the neuron recited earlier in the claim).  Appropriate correction is required.
In claim 1, line 31, “the input signal” should be --an input signal--.  Appropriate correction is required.

The title of the invention is not descriptive and clearly indicative of the invention to which the claims are directed.  The following title is suggested: 
-- SEMICONDUCTOR NEURAL NETWORK DEVICE INCLUDING A SYNAPSE CIRCUIT COMPRISING MEMORY CELLS AND AN ACTIVATION FUNCTION CIRCUIT--.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-12 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
In claim 1, it is unclear in the claim whether “an analog signal” in lines 17-18 is referring to “an analog signal” recited earlier in lines 15-16 or different therefrom.
Claims 2-12 depend from claim 1, thus are rejected for the same reason above for claim 1.

Further, claims 2-7 recites various reference symbols (e.g., WD, WW, SL, OSP, OREF, OBS, NB2, etc.).  However, it is unclear in the claims whether they are intended to correspond to the same reference symbols in the drawings, thus imparting to the claims further details associated with the structures, configurations and functions as disclosed in the drawings, or they are merely intended to be labels in the claims to distinguish various claimed elements.  
Claims 8-10 depend from claims 2-3, thus are rejected for the same reason above for claims 2-7.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 11-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Prieto et al. (1990) “Simulation and hardware implementation of competitive learning neural networks” in: Garrido, L. (eds) Statistical Mechanics of Neural Networks. Lecture Notes in Physics, vol 368. Springer, Berlin, Heidelberg, pp. 189-204. (herein, “PRIETO”).
Per MPEP 2111 and 2111.01, the claims are given their broadest reasonable interpretation and the words of the claims are given their plain meaning consistent with the specification without importing claim limitations from the specification.

Regarding independent claim 1, PRIETO discloses a semiconductor device comprising a neural network, 
wherein the neural network comprises a multilayer perceptron (e.g., including Fig. 4(a), with reference to Figs. 5 and 1), a row decoder (e.g., in Fig. 4(a)), and a column decoder (e.g., in Fig. 4(a)), 
wherein the perceptron comprises a plurality of neurons (e.g., a plurality of rows of memory cells in Figs. 4(a)), 
wherein the neuron comprises a synapse circuit (e.g., a row of memory cells in Fig. 4(a)) and an activation function circuit (e.g., for outputting a corresponding “y” in Fig. 4(a); also, Eq. (1b)), 
wherein the synapse circuit comprises a plurality of memory cells (e.g., a row of memory cells in Fig. 4(a)), 
wherein the column decoder is configured such that address information for selecting the memory cell is different in every perceptron (e.g., each memory cell in every row in Fig. 4(a) is selected with a different column address information), 
wherein the row decoder is configured such that a bit line selected by the address information for selecting the memory cell is shared by a plurality of perceptrons (e.g., a selected bit line is shared by the rows in Fig. 4(a)), 
wherein the memory cell is supplied with a weight coefficient of an analog signal (e.g., associated with “w” for each memory cell in Figs. 4(a) and 5), 
wherein the synapse circuit is supplied with an input signal of an analog signal (e.g., the “x” input signal in Figs. 4(a) and 5), 
wherein the memory cell (e.g., in Figs. 4(a) and 5) is configured to multiply the input signal (e.g., “x”) by the weight coefficient (e.g., “w”, with reference to Eq. (2)), 
wherein the memory cell is configured to convert the multiplied product into a first current (e.g., associated with an output current of a memory cell in Figs. 4(a) and 5), 
wherein the synapse circuit is configured to generate a second current by adding a plurality of first currents (e.g., associated with an output current from a row of memory cells in Figs. 4(a) and 5, with reference to XT1 in Fig. 5), 
wherein the synapse circuit is configured to convert the second current into a first potential (e.g., associated with XT1 in Fig. 5), 
wherein the activation function circuit is configured to convert the first potential into a second potential (e.g., associated with the corresponding “y” in Figs. 4(a) and 5) by a ramp function (e.g., with reference to p.190 “a pseudolinear function … as an activation function”; also, a nonlinear ramp function associated with the output inverter in Fig. 5), and 
wherein the synapse circuit comprised in a neuron in a next stage (e.g., with reference to multiple layers in Fig. 1 and p.193 “a hierarchized layer set”) is supplied with the second potential as the input signal (e.g., Fig. 4(a) as one of the multiple layers in Fig. 1 and p.193 “a hierarchized layer set”).

Regarding claim 11, PRIETO discloses an electronic component comprising: the semiconductor device according to claim 1; and a lead electrically connected to the semiconductor device (e.g., with reference to p.189 “a neural chip” and “a coprocessor board” and p.199 “The system is in a board to be connected to a PC-AT” and “The board will include a neural-chip”). 
 
Regarding claim 12, PRIETO discloses an electronic device comprising: the electronic component according to claim 11; a printed circuit board provided with the electronic component; and a housing in which the printed circuit board is stored (e.g., with reference to p.189 “a neural chip” and “a coprocessor board” and p.199 “The system is in a board to be connected to a PC-AT” and “The board will include a neural-chip”). 


Allowable Subject Matter
Claims 2-10 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 2 (and its dependent claims 3-5 and 8-9), the prior arts of record do not disclose or suggest the combination of all the limitations in the claim and base claim 1, the specific details of which are understood in light of the configuration/ operation of MC in Fig. 3 of the application.  Such claimed details are not anticipated by or not deemed obvious over the disclosed configurations/ operations of PRIETO.  
Regarding claims 6, the prior arts of record do not disclose or suggest the combination of all the limitations in the claim and base claim 1, the specific details of which are understood in light of the configuration/ operation of the circuit 24a in Fig. 6A of the application.  Such claimed details are not anticipated by or not deemed obvious over the disclosed configurations/ operations of PRIETO.  
Regarding claim 7, the prior arts of record do not disclose or suggest the combination of all the limitations in the claim and base claim 1, the specific details of which are understood in light of the configuration/ operation of the circuit 31 in Fig. 7A of the application.  Such claimed details are not anticipated by or not deemed obvious over the disclosed configurations/ operations of PRIETO.  In claim 7, the limitations “a digital signal ‘H’ ” and “a digital signal ‘L’ ” are understood as high and low digital signal levels, respectively.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to (John) J. H. Hur whose email address is jung.hur@uspto.gov and telephone number is (571) 272-1870.  The examiner can normally be reached M-F 8:00 AM - 4:00 PM ET.
To request an interview, the applicant is advised to use the online USPTO Automated Interview Request (AIR) Form (http://www.uspto.gov/patent/uspto-automated-interview-request-air-form or search “AIR Form” in www.uspto.gov).
If attempts to reach the examiner are unsuccessful, the examiner’s supervisor, Richard Elms can be reached on (571) 272-1869.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/J. H. Hur/        
Primary Patent Examiner, Art Unit 2824